 

Case 2:18-mj-00568-.]PD Document 1 Filed 12/11/18 Page 1 of 54

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT CoURT

for the
Westem District of Washington

MJ \§/6 08

In the Matter of the Search of

(Briejly describe the properly to be searched
or identijj) the person by name and address)

5834 NE 75th Street, apt B208, Seattle, WA 98115 and
Android phone, model 1+, phone number 206-316-6268

\./\./\/\./\./`/

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identi]j) the person or describe the
properly to be searched and give its location).'

See Attachment A-l and A-2, which is incorporated herein by reference.

located in the Westem District of Washington , there is now concealed (identijj) the

person or describe the property to be seized)!
See Attachment B-l and B-2, which is incorporated herein by reference.

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
|!{evidence of a crime; ' ~ `
d contraband, fruits of crime, or other items illegally possessed;
|i(property designed for use, intended for use, or used in committing a crime;
IJ a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Seclion Ojj‘ense Description

21, U.S.C. §§ 841(a)(1), 846 Distribution of Controlled Substances, Possession of Controlled Substances with Intent to
Distribute, and Conspiracy to do the same.

The application is based on these facts:
Please see Affldavit of U.S. Postal Inspector Michael Fischlin

|!{ Continued on the attached sheet. »

\J Delayed notice of days (give exact ending date if more than 30 days: ' ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

A\/ rli\ /
blpplicantvs si?dture

Michael Fischlin, U.S. Postal Inspector
Printed name and title

Sworn'to before me and signed in my presence v
Date: L//¢Zo/g/ Mé/%€\
C/ Judge ’s signature

City and state: S€atfl€, WaShingtOn l ames P. Donohue, United States Magistrate Judge
Prinled name and title

USAO No. 2017R01197

 

\OOO\]O\Ul-PL)J[\)»-\

[\)N[\)[\)[\)[\)[\)[\)[\.))-l+-¢)-\)~)-»)-l)-¢)-\»--lr-‘
Oo\lO\Ui-I>Wl\)*-"O\OOC\]C\U\-BL)JN*-‘C

 

 

 

Case 2:18-mj-00568-.]PD Document 1 Filed 12/11/18 Page 2 of 54

AFFIDAVIT OF MICHAEL FISCHLIN

STATE OF WASHINGTON )
) ss
CGUNTY OF KING )

I, Michael Fischlin, an Inspector with United States Postal Inspection Service

(“USPIS”), Seattle, Washington, having been duly sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I am a Postal Inspector with the USPIS and have been so employed since
June 2016. I am currently assigned to the"Seattle Division, Prohibited Mail Narcotics
Team, where I investigate controlled substances transported via the United States Mail. I
have attended a one-week training course presented by the USPIS addressing narcotics
investigations and trends in narcotics mailings At that training, subject matter experts
taught current trafficking trends and suspicious parcel recognition

2. 8 Prior to becoming a Postal Inspector, I was employed as a Special Agent
(“SA”) of the United States Secret Service (“USSS”). As part of my training, I
completed the Federal Law Enforcement Training Center (“FLETC”) Criminal
Investigator Training Program as well as the USSS SA Training Program. While `
employed by the USSS, I was trained in computer forensics. Prior to joining the USSS, I
served four years of active duty in the United States Marine Corps as a military
policeman b

3. As a Postal Inspector, I am authorized to investigate crimes involving
federal offenses relating to the United States Postal Service (“USPS”). During the course
of my law enforcement career, l have conducted or participated in criminal investigations
involving access device fraud, bank fraud, computer fraud, counterfeit currency and
securities, identity theft, illegal narcotics, mail theft, robbery, and wire fraud. My duties
have included planning the execution of search warrants; securing and searching

premises; seizing documents, records and other evidence; and interviewing Witnesses.

Affldavit of , lnspector Fischlin - l 71(:;`1;:3:;;§;’;?&§§§0
USAO#2017R01 197 sEAmE, WAsHlNGioN 98101

(206) 553-7970

 

\OOC\]O\U'I-|>L)J[\)»-»

[\)[\)[\)[\J[\)[\)[\)[\)[\))-»)d)-l»-r»-l»-l)-¢)-l)-\t-»
OC\lO`\U`l-l>b)[\)r-‘O\QG¢\]O\UI-|>WNt-\O

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 ~- Page 3 of 54

4. As discussed below, MATTH_EW WITTERS sold drugs on dark web
marketplaces under the handles “kakashisan” and “sayNOtoCUSTOMS,” which were
shipped via the USPS. WITTERS completed approximately 2,938 orders on the dark
web under the listed monikers for approximately 1,271 bitcoins, valued at approximately
$764,5 88 at the time of sales.

PURPOSE OF AFFIDAVIT
1 5. This affidavit is submitted in support of an application for search warrants

for the following property:

a. The residence located at 5834 NE 75th Street, apt B208, Seattle, WA
98115, to include the computer described in paragraph 17, all further described in
Attachment A- 1 , which is incorporated herein by reference (hereafter the “SUBJECT
RESIDENCE”). b

b. The cellular phone belonging to MATTHEW WITTERS, i.e.,
Android phone, model 1+, phone number 206-316`-6268, as further described in
Attachment A-2 (hereafter the “SUBJECT PHONE”).

6. As set forth below, I submit that the property described above contains
evidence of drug trafficking, in violation of Title 21, United States Code, Section
841(a)(1), including conspiracy to distribute controlled substances, in Violation of Title
21, United States Code, Section 846. l seek authority to seize the items described in
Attachments B, which are incorporated herein by reference.

SUMMARY OF PROBABLE CAUSE

13. On December 10, 2018, I obtained a search and seizure warrant in this

matter. A copy of my affidavit is attached as Exhibit C, and is incorporated by

reference1

 

l Agents executed these warrants on December 10 and 11, 2018, seizing a substantial amount of assets. WITTERS
was arrested by complaint on December 10 and is currently detained at the Federal Detention Center.

. . ~ _ UNHED srATEs ArroRNEY
Affidavrt of lnspector Fischlm 2 700 STEWART STREET, SUHE 5220

USAO#2017R01 197 _ sEAmE, WASHINGTON 98101
v (206)553-7970

 

\OOO\]O\Ul-I>DJ[\)>-»

[\) l\) I\) l\) [\) [\) [\) [\) [\.) )-\ )-1,)-\ »-¢ )-\ r--l )-1 )--k )_ >-\
OC\IO\Lh-PL)J[\)»-*O\DOC\]O\U`|->UJN)~O

 

 

Case 2:18-mj-OO568-.]PD Docum'ent 1 Filed 12/11/18 Page 4 of 54

14. On December 10, 2018, MATTHEW WITTERS’s girlfriend, who lives
with WITTERS at the SUBJECT RESIDENCE, contacted the Seattle Police Department.
She said she was worried that WITTERS had not returned to the residence She said she
feared that he had suffered harm, noting that WITTERS Was selling fentanyl to a
particular individual named Vince. She thus appeared unaware that WITTERS had been
arrested. `

15 . On December 11, 2018, HSI contacted WITTERS’s girlfriend She said
that she had looked at the SUBIECT PHONE the day before and saw an old message
relating to the sale of fentanyl from WITTERS to a person named “Vince.” She said that
she contacted WITTERS’s farnily, and that his mother had retrieved the SUBJECT
PHONE. She advised that the phone was an Android phone, model 1+, phone number
206-316-6268. According to a records check, WITTERS’s mother lives in Burien.

16. She said that Vince owed WITTERS between $1800 to $3000 as a drug
debt. She said that there was fentanyl in the SUBJECT RESIDENCE, which she then
showed agents. . n

17. She said that neither she nor WITTERS was employed and that they were
both opiate users. An HSI agent noticed that there was a computer that was open in the
living room. The computer was a Tower, ASUS model, v12xT. The computer appeared
to show a cryptocurrency trading page. WITTERS’s girlfriend said that WITTERS
invested in and traded Bitcoin. I believe that this computer contains evidence of drug
trafficking As detailed in the prior affidavit, there is probable cause to believe that
WITTERS obtained the significant bulk of his wealth, including Bitcoins and other
cryptocurrency, from drug trafficking There is probable cause to believe that the
computer will have evidence of the Bitcoins and cryptocurrency that WITTERS acquired,

including the amount, timing, and source.

Affidavit of Inspector Fischlin - 3 715§§:3;:‘;?;£?$;1`§§0
USAO#2017ROI 197 SEATTLE, WAsHlNGioN 98101

(206) 553-7970

\OOQ\]O\U`l-|>WN»-

[\)l\)[\)[\)[\)[\.)[\)[\)[\))-\)-l)-\>-‘r-‘)-lr-‘)-)-A)-\
OC\IO\Ul-PL)JNv-*O\OOC\]O\U¥-BWN)~*O

 

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 5 of 54

TRAINING AND EXPERIENCE REGARDING CELLULAR PHONES

 

18. Based upon my training and experience, and conversations with other
experienced law enforcement agents and officers who have been involved in narcotics
cases, I know the following:

19. Drug dealers regularly use cell phones, Blackberries, and other electronic
communication devices to further their illegal activities As a result, evidence of drug
dealing can often be found in text messages address books, call logs, photographs
emails, text messaging or picture messaging applications, videos, and other data that is
stored on cell phones, Blackberries, and other electronic communication devices
Additionally, the storage capacity of such devices allows them to be used for the
electronic maintenance of ledgers, pay/owe logs, drug weights and amounts customers
contact information, not only during the period of their drug trafficking violations but
also for a period of time extending beyond the time during which the trafficker actually
possesses/controls illegal controlled substances The records are kept in order to
maintain contact with criminal associates for future transactions and so that the trafficker
can have records of prior transactions for which the trafficker might still be owed money
or might owe someone else money. l

SEARCH AND SEIZURE OF DIGITAL MEDIA

20. As described above and in Attachment B-l,'this application seeks
permission to search for the items listed in Attachment B-l that might be found on the
SUBJECT RESIDENCE, including the computer that is described in paragraph 17.

21. In order to examine the digital media seized in a forensically sound manner,
law enforcement personnel, with appropriate expertise, will conduct a forensic review of
any digital media seized. The purpose of using specially trained computer forensic l
examiners to conduct the imaging of any digital media, or digital devices~is to ensure the
integrity of the evidence and to follow proper, forensically sound, scientific procedures

When the investigative agent is a trained computer forensic examiner, it_is not always

' ' ' _ UNITED sTATEs ArToRNEY y
Affidavrt of Inspector Fischlrn 4 700 STEWART S T, SUHE mo

USAO#ZOl 7ROl 197 c sEAmE, WAsmNGToN 98101
t ~ (206)553-7970

 

\OOC\]O'\Ul-I>L)Jl\)r--»

[\)[\)N[\.)[\)[\)[\.)[\)[\))-\»-¢)-\)-l>-l>-d»-l)--l»-¢>-d
OC\IO`\U`I-I>U)Nt-‘O\QOO\]O'\UI-LL)JN\_‘O

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 6 of 54

necessary to separate these duties Computer forensic examiners often work closely with
investigative personnel to assist investigators in their search for digital evidence l
Computer forensic examiners are needed because they generally have technological
expertise that investigative agents do not possess Computer forensic examiners
however, may lack the factual and investigative expertise that an investigative agent may
possess Therefore, computer forensic examiners often work closely together. It is
intended that warrant will provide authority for the affiant to forensically review, or seek
the assistance of others in HSI or within other law enforcement agencies to assist in the
forensic review of any digital

22. l also know the following:

a. Based on my knowledge, training, and experience, your affiant
knows that computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto a storage medium, deleted, or viewed via the
Internet. Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or years
later using forensic tools This is so because when a person “deletes” a file on a
computer, the data contained in the file does not actually disappear; rather, that data
remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space_that is, in space on the storage medium that is not currently
being used by an active file-for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in a
“swap” or “recovery” file

c. Wholly apart from user-generated files, computer storage media_in
particular, computers’ internal hard drives_contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system configurations

artifacts from operating system or application operation, file system data structures and

Affidavit of lnspector Fischlin - 5 UNITED STATES ATTOIU]EY
0 S S , SUII E 5220
UsAo#2017R01197 7OSEAT§Y§R&A§§§TON 98101

(206)553-7970

 

\OOO\]O\UI-|>L)J['\)P-\

[\)[\)[\)l\)[\)l\)!\)[\.)[\))-e)-)-¢t-»)-\)-‘r-l»-l»-l)-¢
OO\lO\U`l-I>UJI\)l-‘O\DOO\]O'\U`\-BWN)-O

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 7 of 54`

virtual memory “swap” or paging files Computer users typically do not erase or delete
this evidence, because special software is typically required for that task. However, it is
technically possible to delete this information. l

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into`a temporary Internet directory or “cache.”

e; Digital storage devices may also be large in capacity, but small in
physical size Because those who are in possession of such devices also tend to keep them
on their persons, especially when they may contain evidence of a crime Digital storage
devices may be smaller than a postage stamp in size, and thus they may easily be hidden
in a person’s pocket.

23. As further described in Attachment B-l, this application seeks permission
to locate not only computer files that might serve as direct evidence of the crimes
described on the warrant, but also for forensic electronic evidence that establishes how
computers were used, the purpose of their use, who used them, and when. There is
probable cause to believe that this forensic electronic evidence will be on the device
described in Attachment B-l because:

a. Data on the digital storage medium or digital devices can provide
evidence of a file that was once on the digital storage medium or digital devices but has
since been deleted or edited, or of a deleted portion of a file (such as a paragraph that has
been deleted from a word processing file). Virtual memory paging systems can leave
traces of information on the storage medium that show what tasks and processes were
recently active Web browsers, email'programs, and chat programs store configuration
information on the storage medium that can reveal information such as online nicknames
and passwords Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other external
storage media, and the times the computer was in use Computer file systems can record
information about the dates files were created and the sequence in which they were

created, although this information can later be falsified

Affidavit of Inspector Fischlin - 6 7%§;:§3;:’;§;‘:?&%§0
USAO#2017R01197 ' sEAmE, wAsmNGioN 98101

(206) 553-7970

 

\DOQ\]O\U!-l>b)!\))-¢

l\)[\)[\)[\)[\)[\)[\.)[\)[\))-d»-‘r-l»-¢)-lt-¢»-\)-d)-l)-\
OO\IO\Ul-I>L)JNl-*O\OOCQO\U`I-I>WN’_‘O

 

 

Case 2:18-mj-OO568-.]PD Documvent 1 Filed 12/11/18 Page 8 of 54

b. Asexplained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation thus enabling the United
States to establish and prove each element or alternatively, to exclude the innocent from
further Suspicion. In my training and experience, information stored within a computer

or storage media (e.g., registry information communications images and movies,

transactional information records of session times and durations, internet history, and

anti-virus, spyware, and malware detection programs) can indicate who has used or
controlled the computer or storage media. This “user attribution” evidence is analogous
to the search for “indicia of occupancy” while executing a search warrant at a residence
The existence or absence of anti-virus, spyware, and malware detection programs may
indicate whether the computer was remotely accessed, thus inculpating or exculpating the
computer owner. Further, computer and storage media activity can indicate how and
when the computer or storage media was accessed or used For example, as described
herein, computers typically contain information that log: computer user account session
times and durations, computer activity associated with user accounts, electronic storage
media that connected with the computer, and the IP addresses through which the
computer accessed networks and the internet. Such information allows investigators to
understand the chronological context of computer or electronic storage media access, use,
and events relating to the crime under investigation Additionally, some information
stored within a computer or electronic storage media may provide crucial evidence
relating to the physical location of other evidence and the suspect For example, images
stored on a computer may both show a particular location and have geolocation
information incorporated into its file data. Such file data typically also contains
information indicating when the file or image was created The existence of such image
files, along with external device connection logs, may also indicate the presence of
additional electronic storage media (e.g., a digital camera or cellular phone with an

incorporated camera). The geographic and timeline information described herein may

Affidavit of Inspector Fischlin - 7 73§;:3;:§§:£?&:1§§0
USAO#ZO l 7ROl 197 SEATTLE, WAsniNGioN 98101

(206) 553-7970 .

 

\OOO\]O\Ul-BL)JN»-l

NNNNN[\)NNN)~P-¢»-lr-\r-l»-l)~)-»»-\)~
OO\]C\Ul-PUJ[\)'~"C\OOO\]O'\U`I-DUJ[\)'_\O

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 9 of 54

either inculpate or exculpate then computer user. Last, information stored within a
computer may provide relevant insight into the computer user’s state of mind as it relates
to the offense under investigation For example, information within the computer may
indicate the owner’s motive and intent to commit a crime (e.g., internet searches
indicating criminal planning), or consciousness of guilt (e.g., running a “wiping” program
to destroy evidence on the computer or password protecting/encrypting such evidence in
an effort to conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer works
can, after examining this forensic evidence in its.proper'context, draw conclusions about
how computers were used, the purpose of their use, who used them, and When

d. The process of identifying the exact files blocks registry entries
logs or other forms of forensic evidence on a storage medium that are necessary to draw
an accurate conclusion is a dynamic process While it is possible to specify in advance
the records to be sought, computer evidence is not always data that can be merely
reviewed by a review team and passed along to investigators Whether data stored on a
computer is evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of the
warrant. _

e. Further, in finding evidence of how a computer Was used, the
purpose of its use, who used it, and when, sometimes it is necessary to establish that a
particular thing is not present on a storage medium. For example, the presence or
absence of counter-forensic programs or anti-virus programs (and associated data) may
be relevant to establishing the user’s intent.

24. In most cases a thorough search of a premises for information that might
be stored on digital storage media or other digital devices often requires the seizure of the
digital devices and digital storage media for later off-site review consistent with the

Warrant.'ln lieu of removing storage media from the premises it is sometimes possible to

Affidavit of Inspector Fischlin - 8 733;:§3§;£::;’;1;€§§§§0
USAO#2017R01 197 SEATTLE, WASHH\IG”iON 98101

(206) 553-7970

 

[\)[\.)[\.)[\.)[\)[\)[\)l\)[\))-»)-lt~)-¢)-l)-\»-¢)-\)-\)~\
OQ\]O\UI-DL)J[\)'-*O\OOC\]O`\U`I-PL)JN*_‘C

`\ooo\lo\w.c>.e)r\)»_.

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 10 of 54

make an image copy of storage media. Generally speaking, imaging is the taking of a
complete electronic picture of the digital media’s data, including all hidden sectors and
deleted files Either seizure or imaging is often necessary to ensure the accuracy and l
completeness of data recorded on the storage media, and to prevent the loss of the data
either from accidental or intentional destruction This is true because of the following:

l a. T he time required for an examination As noted above, not all
evidence takes the form of documents and files that can be easily viewed on site
Analyzing evidence of how a computer has been used, what it has been used for, and who
has used it requires considerable time, and taking that much time on premises could be
unreasonable As explained above, because the warrant calls for forensic electronic
evidence it is exceedingly likely that it will be necessary to thoroughly examine storage
media to obtain evidence Storage media can store a large volume of information
Reviewing that information for things described in the warrant can take weeks or months
depending on the volume of data stored, and would be impractical and invasive to
attempt on-site.

b. Technical requirements Computers can be configured in several
different ways featuring a variety of different operating systems application software
and configurations Therefore, searching them sometimes requires tools or knowledge
that might not be present on the search site The vast array of computer hardware and
software available makes it difficult to know before a search what tools or knowledge
will be required to analyze the system and its data on the Premises. However, taking the
Storage media off-site and reviewing it in a controlled environment will allow its
examination with the proper tools and knowledge

c. Variety of forms of electronic media Records sought under this
warrant could be stored in a variety of storage media formats that may require off-site
reviewing with specialized forensic tools

25. Searching computer systems is a highly technical process that requires

specific expertise and specialized equipment There are so many types of computer

' . . . _ UNITED sTATEs ATroRNEY
Affidavlt of Inspector Fischlin 9 700 STEWART STREET, SUHE 5220

USAO#2017R01 197 ` SEATrLE, WASH]NGTON 98101
(206) 553-7970

\OO°\]O`\U`l-l>u)[\))-\

OC\]O\L/I-ldwl\)’-*O\OOC\]O\Ul-I>LJJN'-\O

 

 

Case 2:18-mj-OO568-.]PD Documentl Filed 12/11/18 Page 11,of 54

hardware and software in use today that it is rarely possible to bring to the search site all
the necessary technical manuals and specialized equipment necessary to consult with
computer personnel who have specific expertise in the type of computer, operating
system, or software application being searched

26. The analysis of computer systems and storage media often relies on
rigorous procedures designed to maintain the integrity of the evidence and to recover
“hidden,” mislabeled, deceptively named, erased, compressed, encrypted or password-
protected data, while reducing the likelihood of inadvertent or intentional loss or
modification of data. A controlled environment such as a laboratory, is typically required
to conduct such an analysis properly.

27. The volume of data stored on many computer systems and`storage devices
will typically be so large that it will be highly impractical to search for data during the
execution of the physical search of the premises The hard drives commonly included in
desktop computers are capable of storing millions of pages of text.

28. vSearch of the computer for the evidence described in Attachment B-l may
require a range of data analysis techniques In some cases agents may recover evidence
with carefully targeted searches to locate evidence without requirement of a manual
search through unrelated materials that may be commingled with criminal evidence
Agents may be able to execute a “keyword” search that searches through the files stored
in a digital device for special terms that appear only in the materials covered by the
warrant Or, agents may be able to locate the materials covered by looking for a particular
directory of file name However, in other cases such techniques may not yield the
evidence described in the warrant. Individuals may mislabel or hide files and directories
encode communications to avoid using key words; attempt to delete files to evade
detection; or take other steps designed to hide information from law enforcement
searches for information

29. The search procedure of any digital media seized may include the following

on-site techniques to seize the evidence authorized by Attachment B-l:

. . ~ _ UNITED srATEs ATroRNi-:Y
Affidavit of Inspector Fischlin 10 700 STEWART STREET, SUHE 5220

USAO#2017R01 197 SEATrLE, WAsHtNGToN 98101
(206) 553-7970

\OO<>\]O\UI`-l>b~)[\)»-d

NNN[\)NNNNNr-‘>-l)-l»-¢p-a»_np_a>_a,_,_.
OO\IO’\Ul-PL)J[\)l-*C\OOQ\]O\LA-I>MJNHO

 

 

Case 2:18-mj-OO568-.]PD ’Document 1 Filed 12/11/18 Page 12 of 54

a. On-site triage of computer systems to determine what, if any,
peripheral devices or digital storage units have been connected to such computer systems
a preliminary scan of image files contained on such systems and digital storage devices to
help identify any other relevant evidence or potential victims or co-conspirators.

b. On-site copying and analysis of volatile memory, which is usually
lost if a computer is powered down, and may contain information about how the
computer is being used, by whom, when and may contain information about encryption,
virtual machines or stenography which will be lost if the computer is powered down

c. C)n-site forensic imaging of any computers may be necessary for
computers or devices that may be partially or fully encrypted in order to preserve
unencrypted data that may, if not immediately imaged on-scene become encrypted and
accordingly become unavailable for any examination v

CONCLUSION
30. Based upon the evidence gathered in this investigation and set out above, I
submit that there is probable cause to believe that the locations describe in Attachments A

contain evidence of drug trafficking, and I seek permission to seize the items described in

Attachrnents B.
M L-/

MICHAEL FISCHLIN, Affiant
Inspector, USPIS

 

SUBSCRIBED AND SWORN before me on this // day of December, 2018.

M?ZM\Q/

Honorable lanies P. Donohue
nited States Magistrate Judge

Affidavit of Inspector Fischlin - 11 713§;:3§:'§§:£1;&:}§§0
USAO#ZO 1 7R01 1 97 SEATTLE, WAsH]NGtoN 98101

(206) 553-797_0

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 13 of 54

ATTACHMENT A-1
Place To Be Searched

The place to be searched is 5834 NE 75th Street, apt B208, Seattle, WA 98115.

Attachment A-l
USAO 2017R01 197

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 14 of 54

ATTACHMENT A-2
Place To Be Searched

The property to be searched is an Android phone, model 1+, phone number
206-316-6268, believed to belong to MATTHEW WITTERS.

Attachment A-2
USAO 2017R01197

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 15 of 54

Attachment B-l

This warrant authorizes the government to search for the following items that are

evidence and/or fruits of possession of controlled substances with intent to distribute
and/or distribution of controlled substances

1.

2.

Any controlled substances in particular fentanyl

Drug Paraphernalia: 'Items to be used to store and distribute controlled substances
such as plastic bags cutting agents scales measuring and packaging equipment
and similar items

. Drug Transaction Records: Documents such a ledgers receipts notes books and

similar items relating to the acquisition and distribution of controlled substances
however stored, including in digital devices

Customer Supplier Information: Items identifying drug customers and drug
suppliers such as address and/or telephone books correspondence diaries
calendars notes with phone numbers and names “pay/owe sheets” with drug
amounts and prices papers reflecting names addresses and/or telephone numbers
of co-conspirators

Documents reflecting the source receipt, transfer, ownership and disposition of
the United States Currency or other monetary instruments of real estate and
personal property, such as vehicle registration insurance documents account
bank statements registers deposit tickets concealed checks loan paperwork, wire
transfer receipts debit and credit tickets and correspondence

All bank and financial records including bank statements wire transfers
slips/orders money order receipts ATM receipts cashier checks cashier check
receipts and safe deposit records for the years 2014 through the present.

Rental Agreements correspondence keys and entry records for the safe deposit
boxes and storage units `

Correspondence, papers records and any other items showing employment or
lack thereof.

Records of domestic of domestic and foreign travel such as itineraries passports
tickets lodging receipts and payment records

Attachment B-l
USAO 2017R01197

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 16 of 54

10. Records an item identifying smart phones telephones and pagers used by
conspirators including telephone toll bills pager bills subscriber agreements
cellular telephones/smart phones and pagers

11.All firearms and ammunition

12. Items tending to establish the identity of persons in control of the premises or
vehicle being searched ~

13. For the Tower, ASUS model, v12xT,

a. evidence of who used, owned, or controlled the digital device or other
electronic storage media at the time the things described in this warrant
were created, edited, or deleted, such as logs registry entries configuration
files saved usernames and passwords documents browsing history, user
profiles email, email contacts "chat," instant messaging logs photographs
and correspondence

b. evidence of software that would allow others to control the digital device or
other electronic storage media, such as viruses, Trojan horses and other
forms of malicious software as well as evidence of the presence or absence
of security software designed to detect malicious software;

c. evidence of the lack of such malicious software;

d evidence of the attachment to the digital device of other storage devices or
similar containers for electronic evidence;

e. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the digital device or other electronic
storage media;

f. evidence of the times the digital device or other electronic storage media
was used;

g. passwords encryption keys and other access devices that may be necessary
to access the digital device or other electronic storage media;

h. documentation and manuals that may be necessary to access the digital
device or other electronic storage media or to conduct a forensic
examination of the digital device or other electronic storage media;

Attachment B-l
USAO 2017R01197

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 17 of 54

i. contextual information necessary to understand the evidence described in
this attachment

0 j. all documents reflecting cryptocurrencies including web history, and
documents showing the location source and timing of acquisition of any
cryptocurrencies

THE SEIZURE OF THE .COMPUTER DESCRIBED ABOVE IS AUTHORIZED FOR
THE PURPOSE OF TI-IE CONDUCTING OFF-SITE EXAMINATION GF ITS

. CONTENTS FOR'EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE
AFOREMENTIONED CRIMES

Attachment B-l
USAO 2017R01197

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 18 of 54

ATTACHMENT B-Z
Items to be Seized

This warrant authorizes the government to search for the following items that are
evidence and/or fruits of possession of controlled substances with intent to distribute
and/or distribution of controlled substances

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMEI); '

b. Stored list of recent received, sent, and missed calls;
c. Stored contact information g
d. Stored photographs of narcotics currency, firearms or other weapons

evidence of suspected criminal activity, and/or the user of the phone or suspected
co-conspirators including any embedded GPS data associated with those photographs

e Stored text messages

f. digital currency applications and wallets to include information
regarding current balance and transaction history, i.e. , date time amount, and address of
the sender/recipient of a digital currency transaction maintained in such wallets;

Attachment B-2
USAO 2017R01197

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 19 of 54

Attachment C

 

 

-`o o°"] c'\m -¥>UJN >-\

wm'Nr~)r\>r~)l\>r~)r~)»-. ' `
oo-:c\m-l>u~)_l\)»-o\o~§:i;;§$§:__"<`§

 

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 20 of 54

AFF]])AVIT OF MICHAEL FISC‘HLIN

STATE OF WASH]NGTON )_
) ss

-COUNTY OF KING‘ - " )

. I, Michael Fischlin, an Inspector with United States Postal Inspection Service
(“1JSPIS”), Seattle, Washington having been duly sworn state as follows
INTRODUCTION AND AGENT BACKGROUND

1. I am aPostal Inspector with the USPIS and have been so employed since
June 2016. I arn currently assigned to the Seattle Division Prohibited Mail Narcotics
Tea1n,w11er_e I investigate controlled substances transported via the 11nited States Ma_il. I
have attended a one-week training course presented by the USPIS addressing narcotics ~
investigations and trends' rn narcotics mailings At that training, subject matter experts
taught current trafficking trends and suspicious parcel recognition

2. Prior to becoming a Postal Inspector, I was employed as a Special Agent
(“SA”) of the United States Secret Service (“USSS”). As part of my training I

completed the Federal Law Enforcement Training Center (“FLETC”) Criminal

Investigator Training Program as well as the USSS SA' Training Program. While
employed by the USSS, I was trained m computer forensics. Prior to joining the USSS, I
served four years of active duty m the United States Marine Corps as a military .
policeman _ v l ' n '

3.- As a Postal lnspector, I am authorized to investigate crimes involving l
federal offenses relating to the United States Postal Service (“USPS”-i. During the course
of my law enforcement career, I have conducted or participated in criminal investigations
involving access device naud, bank fraud, computer fi~aud, counterfeit currency and

securities identity theft, illegal narcotics mail theft, robbery, and Wire fraud My duties

» have- included planning the execution of search warrants securing and searching

premises; seizing documents records and other evidence; and interviewing witnesses ‘

` UNlT.ED STATES A'I'I`ORNBY n

Affidavit ofInspector'Fischlm - 1 ' , . _ 700 mka mm 3m mo

USAO#2017R(_)1197 : ` ' smmE,WAsmNGroN 98101
. 7 1 ' - - (20_6)553-7970

\oO¢\lC\U'l-hw'l\)t-*.

1\>1\)1\)1\>1~.~)1~>1~)"1\>»-»-»->- "
umw.t=_.u)'r\)»-o\ooe~\)c\;':$§:<"_§

 

 

-[\3
,OO

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 21 of 54

4. As dispussed be1ow, MATTHEW wrrTERs sold drugs on dark web
marketplaces under the handles “kakashisan” and “sayNOtoCUS'TOl\/I'S,”' which were
shipped via the USPS.. _WITI',ERS completed approximately 2,938 orders 01_1_ the dark
web under the listed monikers for approximately 1,27.1 bitcoins, valued at approximately
87 64_,5 88 at the time of sales. v '

PURPOSE OF AFFIDAVIT
' 5. This affidavit rs submitted m support of an application for a search and
seizure warrant for the following property: `
a. A Safe deposit box held at GBC International Bank located at 16001 Aurora
Ave N-,- Sh_ore_line,- WA 98133 (hereinafter described-as “SAFE DEPOSII`
BOX”) linked to checking account number XXXXX1014, as further
described m Attachment A, which rs incorporated herein by reference

6. 4 As set forth below, there rs evidence that the SAFE DEPOSIT BOX

contains evidence of drug trafficking,' 111 violation of Title 21, United States Code,
Section 841(a)(1), including conspiracy to distribute controlled substances m violation of
Title 21, United States Code, Section 846. I seek authority to seize the itemsl described m v
Attachment B, which is incorporated herein 'by reference
l 7 . ' I also submit this affidavit 111 support of an application for combined
criminal and civil forfeiture seizure warrants for the following assets (collectively, the
“SUBJECT AS SETS”), as more fully set forth m Attachment C, which is incorporated
herein by reference '
a Up to $86, _666. 82 m U. S. funds contained m U S. Bank account number X-
_ XXX- XXXX`- 1982 held 111 the name ofMATTHEW M. WITTERS
‘ (“WITTERS’s Checking Accoun ”);
b. Up to $329, 250. 15 111 U; S. funds contained m U. S. Bank account number
X- XXX- XXXX- 7643 held' m the name ofMATTHEW M. WITTERS
(“WI"[TERS’ s Savings Account”); d

' . ‘ ' _ - ~ . ' ~ . umTEDsrAmsArroRNEY
Affidavit of lnspector.Frschlm 2 , , y 700 STBWARTSTREET Sm$m

USAO#201_7R01 197 4 ` ' k SBAm.F., WAsmNG'roN 98101
_ . 0 - (206) 553 7970

 

\DOO\lG\Lh-¥>U~Jl\)l'-\

1-1)__1
"'"C

N_NNNNNNN»~`. l
\lo\m.l>w~r\)..~.c>\o§§;;§:$

. )-
N

 

 

l\)

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 22 of 54

n c'. Up to $3,18,0 in U.S. funds contained in GBC International Bank account b
number XXXXX1014 held in the name of MATTHEW M.` WITTERS
__(“WI'I_`TERS’s GBC Savings Account”);

d. All funds including cryptocurrencies contained m any Gemini Trust _
Company accounts held 111 the name of MATI'HEW_ WITTERS with Social
'Security Nmnber XXX- -8436 (“WITTERS’s Gemini Account”);

e. All funds including cryptocurrencies,` contained in any Bittrex accounts
heid"ih the name er MATTHEW wiTTERs with date of birth
XX/XX/l979` (“WITIERS’s Bittrex Account”); and

- .~ »'f`.- ._All U.S. dollar funds contained iii»Robinhood Markets ~Inc. account number
)ooc_x'85.46 held in the name er MATTHEW WITTERS (“WITTERs’s
Robinhood Account”).

8. ~ As set forth below, l submit that there is probable cause to believe that the

'SUBJECT ASSETS are property constituting _or' derived from, proceeds obtained,
directly or indirectly, as a result of\violations of 21 U. S C. §§ 841(a)(1), (b)(l.)(A), and

846 (conspiracy to distribute controlled substances), and/or are property used, or intended

to be used, in any manner or part, to commit, or to facilitate the commission of, such

' violations The SUBJECT ASSETS are therefore subject to forfeiture to the United

States undch1 U. S. C. § 853(a).
9. l further submit that there is probable cause to believe that the SUBJECT

ASSETS constitute (1) moneys negotiable instruments securities or other things of 4
value fumished 'or intended to’be furnished in exchange for a controlled substance in
violation of the Controlled Substances Act (“CSA”); 12) proceeds traceable to such an
exchange or (3)`moneys,' negotiable instruments or securities used or intended to be
used to facilitate a violation of the CSA. The SUBJECT ASSETS are therefore subject to
forfeiture to the United States under 21 U. S. C. § 881(a)(6).

UNl'l'ED STATES A'I`TORNEY

Affidavit of Ins'pector Fischlin -' 3 , y 700 STEWART 0 Sm 5220

_ .USAO#2017R01197 , ~ - sexme,_ wisem<rron_ 93101
_ _ (206) 553 -7970 ,

\DQQ\]C\U\-PUJN'l-‘

NNVNNNNNNN,_- y - '
oo\io\m.l>ww.~o\o;:a;:$i$:g

 

 

Case 2:18-mj-00568-.]PD Document 1 Filed 12/11/18 Page 23 of 54

10. Becaiise this affidavit is submitted for the limited purpose of obtaining
search and seizure Warrants I ain not including every fact known to me about WI'I'I‘ERS
or the larger investigation

' FoRFErrURE AND sEIzURE AUTHoRrrY

ll. As to civil forfeiture, under 21 U.S.C. § 881(a)(6), “[t]he following shall be
subject to forfeiture to the United States and no property right shall exist in them: . . . All _
moneys negotiable instruments securities or other things of value furnished or intended .'
to be furnished by any person in exchange for a controlled substance or listed chemical in

violation of this'subchapter,' 'all proceeds traceable to such an exchange, and all moneys

- negotiable instruments and securities used or intended to `be_ used to facilitate any=,. .,

violation of this subchapter ”

12. . Property subject to civil forfeiture under 21 U. S. C. § 881(a) may be seized
pursuant to 18 U._ S. C. § 981(b) (by 21 U. S. C. § 881(b))

13. As to criminal forfeiture, under 21 U. S. C. § 853(a), “[a]ny person convicted
of a violation of this subchapter or subchapter ll of this chapter punishable by
imprisonment for more than one year shall forfeit to the United States irrespective of any

provision of State law [inter aliu]_(l) any property constituting, or derived from, any '

` proceeds the person obtained, directly or indirectly, as the result of such violation;. [and]

(2) any of the person’s property used, or intended to be used, in any manner or part, to

- commit, or to facilitate the commission of, such violation.”

14. Property subject to criminal forfeiture under 2l U. S. C. § 853 may be seized
pursuant to 21 U. S. C. § 853(1`_). With respect to seizure, 21 U. S. C. § 853(1) specifically

provides that a court may issue a criminal seizure warrant when it “determines that there

is probable cause to believe that the property to be seized would, in the event of

conviction, be subject to forfeiture and that a[] [protective] order under [21 U. S. C..

§ 853(e)] may not be sufficient to assure the availability of the property for forfeiture ” '
151 Here, because the SUBIECT AS SETS may be easily withdrawn,

transferred, dissipated, or otherwise made unavailable for forfeiture, a protective order

UNITED srA'rEs A`i'roRNEY
Affidavit of ln_spe_ctor Fisch11n4 _ _ 700 guzme Smm 5220

. USAO#2017ROI 197 5 - ' w - y SsA'm.s, W`AsniNoroN 98101

(206) 553-7970

 

NNNNNNNNN»`-‘»-»»-»-i»-i..-`»_.~_.`_-.fd
oo`io\m_.>wr~.>»-.‘o\ooo\io\w.>wm_»-o

xooo,\ics.u\.i>wt\')»-‘

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 24 of 54

may not be sufficient to ensure that the SUBJECT»AS SETS remain available for _
forfeiture For that reason, the United States seeks combined criminal and civil seizure
warrants authorizing law enforcement to seize the SUBJECT ASSE_TS and preserve d
them pending further forfeiture proceedings `-

BACKGROUND ON THE DARK WEB AND CRYPTOCURRENCY

16. Based on my training, research, education, and experience, I am familiar

 

with the following relevant terms and definitions

a. The “dark web” is a portion of the “Deep Web”] of the Internet,
where individuals must use anonymizing software or applications to access content and
websi.tes.-. Within the dark :Web criminal marketplaces~ operate, allowing individuals to .

buy and sell illegal items such as drugs firearms and other hazardous materials with

‘ greater anonymity than is possible on the traditional Internet (sometimes called the “clear

we ” or simply the “we ”). 'l`hese online market websites use a variety of technologies

including the Tor network (detined below) and other encryption technologies to ensure

that communications and transactions are shielded from interception and monitoring
Fai_n_ous dark web marketplaces also called Hidden Services, such as Silk R`oad,

AlphaBay,2 and Dream Market,3 operate(d) similarly to clear web commercial Websites

such as Amazon_ and eBay, but offered illicit goods and services

b. “Vendors” are the dark web’s sellers of goods and services often of
an illicit nature, and they do so through the creation and operation o “vendor accoun ' ”`

on dark Web marketplaces. Customers, meanwhile, operate “custon_ier accounts ” Vendor

and customer accounts are not identified by numbers but rather monikers or “handles,”

 

l The Deep Web is the portion of the Internet not indexed by search engines Examples are databases and l

internal networks belonging to private industry, government agencies or academic institutions

2 Based upon my training and experience, I know that AlphaBay was a website on th'e dark web that
offered drugs and other contraband for- sale Furthermore, I know that AlphaBay was seized by U. S. law
enforcement in July 2017.

3 Based upon my training and experience, I know that Dreain Market is a website on the dark Web that

offers drugs and other contraband for sale.

Affidavit of inspector Fischlin- 5 - " . 71&1;‘;:3)`51§§§5£1;§§32§0
' USAO#ZO l 7R01 197 _ b v _ ‘ ' SiiAi'rLB, WAsinNG'ioN 98101

(206) 553-7970

\D'OQ\}G'\U'I-|>WN>-*

oo\ro\w.c>ww~o\ooo\ia;;'$§:§

 

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 25 of 54

much like the username one would use on a clear web site. If a moniker on a particular

marketplace has not already been registered by another user, vendors and customers can
use the same moniker across multiple marketplaces, and based on seller and customer
reviews can become well known as “trusted” vendors or customers It is also possible
for the same person to operate multiple customer accounts and multiple vendor accounts
at the same time. For example, based on my training and experience, I know that one
person could have a vendor account that he or she uses to sell illegal goods on a dark web
marketplace in exchange for cryptocurrency; that same vendor could also have a different

customer account that he or she uses to exchange cryptocurrency earned from vendor `

vsales~for fiat~eurrency:'-*- -»Because they are separate accounts a person.‘could use different v ~

accounts to send and receive the same cryptocurrency on the dark web. llciiow from b '

training and experience that one of the reasons dark web vendors have multiple monikers

for different vendor and customer accounts is to prevent law enforcement from ’ " ’

identifying which accounts belong to the same person and Who the actual person is that

owns or uses the accounts ` ' - , ~ g
c. l Pretty Good Privacy (“PGP”) is used on dark`web markets to encrypt `

communications between vendors and customers When a customer orders nom a

vendor or sends a vendor a message on a dark web market that information may be

stored in the marketplace’s database. Given concerns that the marketplace server may be '

hacked or seized by law enforcement, vendors and customers often communicate via

_PGP-encrypted means to address this security problem.

d. The “Tor network,” or simply “Tor,” (an abbreviation for “'I'he
Onion Router”) is a special network of computers on the Internet, distributed around the
world, designed to conceal the true Internet Protocol (“IP”) addresses of the computers `

accessing the network, and, thereby, the locations and identities of the network’s users

 

~4 Fiat currency is currency created and regulated by a government such as the U. S. Dollar, Euro, or

`Japanese Yen.
Affidavit of Inspector Fischlin - 6 ‘ ` ' -7101(1)€;1§:\1£11»:s AMO

USAO#2017R01 197 ' Si=.Ai'r_LE, WAsiiiNc'roN 98101 `

(206)553 7ii70

 

scoo\lo.\`u\.l>oaro»_i

._r~)c~)\~.>r~)r~.>x~.>r~)‘r\)'r~.)"»-‘»-»- ' '
'oo\ic\m_.i_>uow»-o\ooo\)g\-GIGS:E

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 26 of 54

'l`or also enables Websites to operate-on the networka away that conceals the true IP'
addresses of the computer servers hosting the websites, which are referred to as “hidden
services” on the Tor network. Such hidden services operating on Tor have complex Web
addresses generated by a computer algorithm, ending in “.on_ion” and can only be'
accessed through specific web browser software, including a browser known as “Tor
Browser,” designed to access the Tor network. An example of ahidden,services website
is the aforementioned AlphaBay.' ' n ' l ` 1

e. l Cryptocurrency, a type of virtual currency, is a decentralized, peer-to

peer, network-based medium of value or exchange that may be used as a substitute for

- 4-tiat currency ~tc- buys goods or services or exchanged for fiat currency or.~other~¢: - ~

cryptocurrencies Examples of cryptocurrency are Bitcoin5 (“BTC”), Ethereum (“ETI-l”
or “etlier” , and Tether v(“U'SD-T”). Cryptocurrency can exist digitally on the lnternet, in

an electronic storage device, or in cloud-based servers; Although not usually stored in

' any physical form, public and private keys (described below) used to transfer

cryptocurrency from one person or place to another can be printed or written on a piece
of paper or other tangible object. Cryptocuirency can be exchanged directly person to
person, through a cryptocurrency exchange, or. through other intermediaries Generally, v d

cryptocurrency is not issued by any government, bank, or company; it is~instead

generatedand controlled through computer software operating on a decentralized peer-to-
peer network_. Most cryptocurrencies have a “blockchain,” which is a distributed public
ledger, run by the decentralized network, containing an'immutable and historical record

of every transaction6 Cryptocurrency is not illegal in the United States

 

5 Sinc_e Bitcoin is both a cryptocurrency and a protocol, capitalization differs._ Accepted practice is to use
“Bitcoin” (singular with an uppercase letter B) to label the protocol, software, and community, and
“bitcoin” (with a lowercase letter b) or “BTC” to label units of the cryptocurrency. That practice is d
adopted here.- ' _ . 1 ' . l
6 Some cryptocurrencies operate on blockchains that are not public and operate in such a way to obfuscate

transactions making it difficult to trace or attribute transactions _ ~ 4 y
UNITED sTATES A'I'roRNEY

Affidavit of.Inspector Fischlin ~ 7 . . ~ 700 STEWART S , SUH_E 5220

USAO#ZO 1 7R01 l 97 - _ SsA'i'iLe, WAsHiNc'roN 98101
' . , _ ~ n (206) 553-7970

 

\ooo~lo\m-!>.'L.»~>N)»-"'

N'N'NNNNNNN»- "`
oo`i-o\m.>wt\>~o\o-.oo‘:;;:m§:;

 

 

Case 2:18-mj-00568-.]PD Document 1 Filed 12/11/18 Page 27 of 54

_ _ f. v Bitcoin is a type of cryptocurrency Payments or transfers of value `
made with bitcoin are_ recorded in the Bitcoin blockchain and thus are not maintained by
any single administrator or entity. As mentioned above, individuals can acquire bitcoin
through exchanges (i. e., online companies Which allow individuals to purchase or sell
cryptocurrencies in exchange for fiat currencies or other cryptocurrencies), bitcoin
ATMs, or directly from other people. Individuals can also acquire cryptocurrencies by l
“mining.” An individual can “mine” bitcoins by using his/her computing power to solve
a complicated algorithm and verify and record payments on the blockchain. individuals l

are rewarded for this task by receiving newly created units of a cryptocurrency.'

~lndividual_s~ can sendvand receive cryptocurrencies onlinelusin'g many types of- electronic

devices,~ including laptop computers and smart phones. Even though -the public addresses
of those engaging in cryptocurrency transactions are recorded on a blockchain, the
identities of the individuals or entities behind the public addresses are not recorded on
these public ledgers. If, however, an individual or entity is linked to a public address, it
may be possible to determine what transactions Were conducted by that individual or
entity. Bitcoin transactions are therefore sometimes described as “pseudonymous,”
meaning that they are partially anonymous And while it is not completely anonymous,
Bitcoin allows users to transfer funds more anonymously than would be possible through -

traditional banking and credit systems.

g. Cryptocurrency is stored in a virtual account called a wallet. Wallets
are software programs that interface With blockchains and generate and/or store public
and private keys used to send and receive cryptocurrency ` A public key (or public
address) is akin to a bank account lnumbei'_, and a private key (or private address) is akin
to a Personal Identii;`ication Number (“PIN”) number or-pas,sword that allows a` user the
ability to access and transfer value associated with the public address or key. 'I`o conduct _
transactions on a blockc_hain, an individual must use the public key and the private`key. l
A`public address is represented as a-case-sensitive string of letters and numbers. Each `

public address is controlled and/or accessed through the use'of a unique corresponding

'_ -- - - _ ' . ' uNirEDsrArEs A'i'roRNEY "
Affidavit oflnspector Fischlin 8 , . 700 sumst ’Smmo 1

USAO#ZOl?ROl 197 sgm~ni, wAsim~moN 98101
. _ 4 - . (206)553¢7970 _

 

 

\DOQ\JC\U!‘-§L))Nl-d

NNN’N`N\\'>MNN»-»'»-' ' ‘
oo~ao\m.>w'w~o~ooo:$\‘;:$§:'$

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 28 of 54

private key-the cryptographic equivalent of a password or PlN_needed to access the
address. Only the holder of an address’s private key can authorize any transfers of '
cryptocurrency from that address to another cryptocurrency address.

h. ` Although cryptocurrencies such as Bitcoin have legitimate uses,
cryptocurrency is also used by individuals and organizations for criminal purposes such
as money laundering, and` is an oft-used means of payment for illegal goods and services
on hidden services websites operating on the Tor network By maintaining multiple
wallets, those who use cryptocurrency for illicit purposes can attempt to thwart l_aw
enforcement’s efforts to track purchases within the dark web marketplaces. As of
December 3, 201--,~8 one bitcoin is worth approximately $3, 8-18. -15, though the value of
bitcoin is generally much more volatile than that of fiat currencies.

i. Exchangers and users of cryptocurrencies store and transact their
cryptocurrency in a number of ways, as wallet software can be housed in a variety of
forms, including: on a tangible, external device (“hardware Wallet”); downloaded on a
Personal Computer (‘fPC”) or laptop (“desktop wallet”); with an hiternet~based cloud
storage provider (“online wallet”); as a mobile application on a smartphone or tablet
(“rnobile wallet”); as printed public and private keys (“paper wallet”); and as an online
account associated with a cryptocurrencyexchange. Because these desktop, mobile, and
online wallets are electronic in nature, they are located on mobile devices (e. g. ., smart
phones o`r tablets_) or at websites that users can access via a computer, smart phone, or any
device that can search the Internet. Moreover, hardware wallets are located on some type
of external or removable media device, such as a Universal Serial Bus (“USB”) thumb
drive or other commercially available device designed to store cryptocurrency (e g.
Trezor, Ke_epkey, or' Nano Ledger). In addition, paper wallets may contain an address
and a QR code" with the public and private key embedded in the code.» Paper wallet keys
are not stored digitally. Wallets can also be backed up into, for example, paper printouts,_

 

7 A QR code` is a matrix barcode that` is a machine-readable optical label. ~ _
_ uNrrED sTATEs ATi'ORNEY

Affidavit of Inspector Fischlin- 9 _ 700 guime STREEI SUHE mo

USAO#2017R01197 ` ` ~ Smm.is, WAsniNoroN 98101

_(206)553-7970 ‘

 

\oeo\ic\ui.i>u)\\>»_.`

NNNNNNNNN‘»~)-‘v-r-\ ' '

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 29 of 54

USB drives, 01" CDs, and accessed through a “recovery seed” (random words strung
together in a phrase) or _a complex password. Additio`nal security safeguards for

cryptocurrency wallets can include two~factor authorization (such as a password and a

,phrase). I also know that individuals possessing cryptocurrencies often have safeguards

in place to ensure that their cryptocurrencies become further secured in the event that
their assets become potentially vulnerable to seizure and/or unauthorized transfer.

_ ` j. Cryptocurrency mixing services exist which allow for a user to make

their transactions and digital assets anonymous on the blockchain. Cryptocurrency

mixing services work by sending a user’ s coins to a pool where they are then mixed with

coins belonging to others ~A user then receives coins from wallets that are imrelated_to

their own, thereby obfuscating the link between a user’s old and_new wallets. These
services are often referred to as a “mixers” or ‘.”‘tumblers8 '

k. ' Bittrex, Coinbase, and Gemini Trust Company (“Gemini”) are
companies that each offer a cryptocurrency wallet service. Users of Bittrex, Coinbase,
and Gemini can create online accounts with the respective companies where they can
purchase, sell, exchange, store, receive, and/or transfer cryptocurrencies

l. According to its website, Gemini is a digital asset exchange that
allows'users to buy, sell, and store digital assets such as bitcoins. According to its
website, Bittrex is a blockchain platform that provides users with digital wallets and the
ability to execute trades. '

m. In light of the above information regarding Bittrex and G_emini, l

anticipate that both companies_, if served with a seizure warrant, would be capable of

- assisting with the seizure of cryptocurrencies that are stored in, or accessible via, Bittrex

and Gemini-provided wallets.

 

3 Based`upon my training and experience, _I know that dark web vendors otten utilize mixers allowing

them to transact anonymously on the blockchain.
- ' - - , ' - uNi'IED sTATEs Arro~ RNEY
Affidavit of Inspector Fischlin - 10 1 ~ _ 700 mme mmi Su~rm mo

USAO#2017R01197. ` ‘ _ - sEmn-;, wAsim~rei:oNQsioi
_ . _ _ , (206) 553-7970

 

.Ni\>i~)r~)r\>r~>i~)r~)r~) "
oe\)o\w.i>ww~o;;;;;§$§:;

sooo~\io\u\.i>o')i\r`»-.»

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 30 of 54

sUMMARY oF _PRoBABLE'. cAUsE
A. d The Seized Packages

l7.Du1ing the investigation, law enforcement seized multiple packages of
drugs that were destined for WITTERS. .

18; Specifical_ly, on or about November 20,2017,1 intercepted an international
parcel at the Shoreline Post office The parcel was nom China and addressed to
WITTERS at 16738 an_Ave NE, Shoreline, WA. A Homeland Security Investigations
(“HSI”) SA conducted an extended border search of the parcel. The parcel contained
small plastic baggies with a white powder and a rock-like substance The substances `

 

found within the parcel were sent to the Washington State--Patrol '(-“WSP”)»Crime --- ~ --

Laboratory for analysis On November 27, 2018, the WSP Crime Laboratory provided
results. Based upon gas chromatography/mass spectrometiy and infrared spectroscopy,a
WSP Crime Laboratory forensic scientist concluded that one of the baggies containing
five grams of white powder contained fent_anyl. USPS business records showed that a

phone number associated with W_I'ITERS had.tracked the parcel.

l9. On or about November 20, 2017, U.S. Customs and Border Protection
(“CBP”) in San Francisco, Califoniia, had seized an international parcel from China-
addressedto WITTERS at the same Shoreline address. The package contained a variety
of substances, including approximately live grams of a substance that was presumptively _'
identified as fentanyl hydrochloride Fentanyl hydrochloride is the hydrochloride salt '

form of fentanyl.
20. Previously, on or about September 9, 2017, CBP in Torrance, California,

_ had seized an international parcel from '_l`onga addressed to WiTI`ERS at the same

Shoreline address The package contained a variety of substances, including
approximately six grams of a substance that was presumptively identified as
benzylfentanyl. Benzylfentanyl is a fentanyl analog

UNrrED sTA'rEs Ai'roizNEY
Affidavit of Inspector Fischlin~ l l _ _ - 700 STBWART Smm, 3m mo

USAO#2017R01197 ` x . ' ` ‘ ‘smme,.wxsim<eroussioi
. . k ,\ (206)553-7970

\ooo\io\ui.::.-wi\)~

\\.ix\)z\)r\>l\)i~)t\>x\)\t\:»»--»-\»-\ l n
oo~ao\-u».i>wi~)~c>\ooo\ig;:;_§:g

 

 

Case 2:18-mj-00568-.]PD Document 1 Fi|e-d 12/11/18 Page 31 of 54

B. WITTERS’s Orders on the Dark Web _
21. In Apri12017, federal agents executed a search warrant for a residence in

‘Oklahorna. The residence was associated with a dark web vendor who operated on -

AlphaBay who shipped controlled substances, including fentanyl, via the USPS. Agents

seized drugs from the residence, including fentanyl. ln addition, a spiral notebook was
found inside of a backpack within the residence One of the pages within the notebook
contained a label bearing the name “Matt Witters” and the address “2104 SW 110th St,.

Seattle, WA 981_46.” On the same page, the word ‘.‘saynotocustoms” was handwritten.'

Using a law enforcement database, I found thatWITTERS was associated with this"street

_address.~-' ’ '

22. In December '2017, _I learned of a USPIS case in California that involved a ` s -
suspect in Seattle. lSpecifically, in August 2017, 'S.G. was charged in the_Southern
District of California with Conspiracy to Distribute Fentanyl, Possession with Intent to _
Distn`bute Carfentanil, and Possession with Intent to Distribute Ketamine. Pursuant to a ,
search warrant served on S;G.’s_computers and investigation into S.G.’s dark web
identities, it was determined that S.G. had operated on numerous dark web marketplaces,
including AlphaBay. The investigation revealed that S.G. had-completed thousands of v
transactions on the dark web where S.G. had bought and sold controlled substances
throughout the United States. The investigation also revealed that S.G. imported
narcotics into the United States. ` ' '

23. A sales ledger was found on S. G. ’s computer with entries listing the type
and amount of drug sold, the buyer’ s dark web marketplace moniker, and the name and
address of where the package was sent. Two of the entries included WITTERS’s name:

DEC 21

Matt Witters- l K- sayNotoCustoms- Ab
7905 Detroit Ave. SW

Seattle, WA 98106-1906

' - - - - UNHED sTATEs Ai'r'oRNEY
v Affidavit ofInspector Fischlin - 12 l .. - 700 STEWARTS ,SUmB mo

USAO#2017ROI 197 ' , . SP.ATrLa WAsim~iG'roN 98101 _ '
. _ . _ 1 (206) 55.3-7970

 

\OOO\]G’\U\-PL»JN*-‘

`N-Ni\)'\~)z~)x\>i\>r\)r~) "
oo`io\»w.hww~o§§:.aa;$§:g

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 32 of 54

IUN . 17 , b 4 _
Matt Witters - 2 K - sayNotoCustoms
2104 SW llOth St. '
. _ Seattle, WA 98146
: 24'. Using a law enforcement database, I found that WITTERS was associated
with both of these street addresses S.G. told law enforcement agents that “K” on the
ledger referred to Ketamine. Ketamine is a Schedule IlI controlled substance
C. sayNOtoCUSTOMS’s Dream Morkot Pro`rile ._ j g
25. As discussed above, the phrase “saynotocustoms” was found on the spiral
notebook in s§o.’s residence on or about August '22, .2017, UsPIs inspector area
Willyer'd and l located the vendor profile for “sayNOtoCUSTOl'\/IS”' 1on Dream`Market; a ' d
dark web marketplace9 'llie profile picture fo_r sayNOtoCUSTOMS was of Homer
Simpson wearing a reggae hat and glasses At that time, sayNOtoCUSTOMS was in _
‘-‘vacation mode',‘” meaning that sayNOtoCUSTOMS was not actively taking new orders
for narcotics via Dream Market'. However, Dream Market showed that
sayNOtoCUSTOMS’s last active date was on or about 'August 22, 2017 , meaning that
someone had logged into the account on that day.
- 26_. On or about October 6, 2017, I viewed sayNOtoCUSTOMS’s profile on
Dream Market. sayNOtoCUSTOMS was no longer in vacation mode. The following
comment was under the terms and conditions of sayNOtoCUSTOMS’s_profile:` '

BACK from vacation If my listings are up I arn working and
you will get it in timely manner, you never have to ask. I
. ALWAYS take my listings down when I’m not gonna be
' working. If you’ve ordered and haven’t received it and_I take
my listings down and put my status on vacation rest assured
your stuff is coming._

 

. 9 The moniker ‘FsayNOtoCUSTOMS” appeared on multiple dark web sites and in various other places,

often with different letters capitalized For ease of reference, this Aflidavit uses a single form of_

 

 

capitalization of the`moniker. _ _ - »
Affidavit of Inspector Fischlin - 13 - 7‘£%§§1`53 AWO ».

USAO#201,7R01_197, ` smmwxsrmmowsim
_ 1 _ (206)553-7970

\°<>¢.\lc\u\->wi~)»--'

i\>i\)i~')i~)r~.)i\)i~.)r~)'i~) `
oo~iosm.l>mw~o;§§;;:§§.:g

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 33 of 54

27 . I observed that sayNOtoCUSTOMS had three separate listings for fentanyl,
varying from 500 milligrams to 3 grams. sayNOtoCUSTOMS indicated that orders of
500 milligrams and under would be shipped via first-class mail. I reviewed a listing for l
gram of fentanyl and observed that the only shipping option was priority mail. I also
observed a comment under the terms and conditions of sayNOtoCUSTOMS’s profile
regarding the need for customers to use Kleopatra. Kleopatra isn an application used to `
store PGP certificates and keys v

28. ` On or about November 8, 2017, I viewed sayNOtoCUSTOMS’s profile on
Dream'Market. I observed four separate listings for fentanyl, varying Born 250 ~
milligrams to 3 grams.. Under. the terms and conditions section of the profile, I observed

the following: “UPDATE 11/2: I-’m not retiring afterall.. I had a massive loss of money

so I need to work still.. .despite the major risks. ' I’m trying to find a partner to ship for

me but rn im doing it. ” l also noticed another update: “UPDATE 10/27: I had some life
situation pop up this week that required my full attention ad a few packs. went out late.
You guys know for 3 yrs I’ve been the fastest guy anywhere, but life happens, '[_here
might be a 3-4 day'delay for a few of your orders this week. sony guys, remember I’m
notamazon.” ` . _ l _ ~

il 29. On or about November 15, 2017, I viewed sayNOtoCUSTOMS’s profile on
Dream Market. I observed nine separate listings for fentanyl,_ six of which were for nasal
sprays. A 500 milligrain fentanyl listing by sayNOtoCUSTOMS contained the following
under the shipping and refunds section of the product description: '

So due to security and shipping concerns (the bulk of orders
are under 500mg, and having giant bags of parcels is a red
~ ilag), everything up to 500mg will be shipping using first

class mail now, 1 g and up will go priority with tracking, first _

class mail letters will be UN'I`RACKED and you agree that if

your order is lost there will be NO RESHIPS on any orders

up to 500mg, this is just the chance you gotta take if you

wanna order horn me. I haven’ t had a parcel be lost in a long l
' time, as long as the address you give me is correct and valid.

. . . _ v ' . UNnizi)sTArEs Ai'roiiNEY'
Affidavit of lnspector Fischlin 14 . 4 l msTEwARTSTRm,SmEmO _

UsAo#2017R01197 - ' ' snmwiom~owgml
. ~ w ' (206)553-7970

 

NNNN_NN<NNN
oo`iosm.c>mw.~o'@‘;:a;§$§.:;

\SOQ\IC\-U\-l>u.>_[\)i-i

 

 

Case 2:18-mj¢00568-.]PD Document 1 Filed 12/11/18 Page 34 of 54

If your order is 5 OOmg and below make sure you are able to
get your mail daily and check for your letter.

30. ln_ addition, under sayNOtoCUSTOMS’s listings for fentanyl spray there
was a product description, which _included: “I sold thousands of these on Alpahbay. You
can carry them around anywhere you go and take your meds when and where you need
them, anyone looking thinks you just have allergies! I’ve literally done sprays RIGHT 4 .
next to a cop in line at the grocery`store. Who would'know? no one. ” ' . d

31. In addition to the fentanyl listings, there was a listing titled “REAL
ALPLAX ZMG BARS BY GADOR PHARMA!” The listing included a photograph of
numerous#white~ strips of tablets laid on a black surface -Alp'lax is also know by the brand .
name Xanax, and contains the drug alprazolam, which is a Schedule IV controlled
substance v t ' l 4 4

32. On or about November 17, 2017, I' accessed Dream,Market. I' was unable

~to find any listings by sayNOtoCUSTOMS._

33. On or about February 2,2018,1 logged into Dream Market and viewed
sayNOtoCUSTOMS’s profile Dream Market showed that sayNOtoCUSTOMS had
retired on November 26, _2017 _Under the terms and conditions section of the profilc,I
observed the following: “l 1/ 17 On vacation sorry guys don’t know for how long, could
be a long time all orders went out that were accepted, one i accepted and then rejected

Sori_'y guys, it is What it is.”
34. Dream Market showed that sayNOtoCUSTOMS joined on November 13,

` 2015. sayNOtoCUSTOMS had 340 reviews with an overall rating of 4. 92 out of 5. Due

to my experience I know that a review is generally associated with an order, meaning
that sayNOtoCUSTOMS had conducted at least 340 orders on Dream Market. During
my reviews of the account, I observed that sayNOtoCUSTOMS had sold both fentanyl

‘ and Xanax. Fentanyl was sold` in the form of both a powder and a nasal spray.

' - ' uNi"i"sD srArBs ArroRNEY
Affidavit of lnspector Fischlin- 15 _ 700 Smwms n ,SUH_E mo

USAO#2017R01197 ~ - SEA'ri'LB, WAsniNoroN 98101
. (206) 553-7970`

\o‘oo~\io\u..i>`o.)r\)»_~

i\)t\>x~)i\>c\)ioi~)'i~)i\>»-'-\»-»-»_i,_i' `
oo~qc\m.rsww~o\ooo\ic\-mI-C$'§:E

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 35 of 54

D. ' sayNOtoCUSTOMS’s Profile on AlphaBay
' 35. sayNOtoCUSTOMS also operated on AlphaBay, which, as described

above, was a dark web marketplace that was seized by law enforcement' in July 2017. I
reviewed records from the seized AlphaBay server, which contained information_about l
the vendor account for sayNOtoCUSTOMS. The profile picture for the account was of
Homer Simpson wearing a reggae hat and glasses, which matched the profile picture for
sayNOtoCUSTOMS on Dream Market. z ’

36. The sayNOtoCUSTOMS profile included an “abou ” section which began:

"‘I’m a real fentanyl HCL vendor (pure 98% fully water soluble salts), not the bullshit

analogs.~” ‘.Reeords'!showed~t»hat sayNOtoCUSTOMS sold fentanyl and Xanax-on the
marketplace Fentanyl was sold in the form of both a powder and a nasal spray. .'

37 . A review of the AlphaBay records revealed a listing by 1
sayNOtoCUSTOMS titled “800 REAL ALPLAX BRAND BARS BY GADOR
PHARMACEUTICAL USA._ ” The listing included a photograph of numerous white
strips of tablets laid on a black surface The photograph matched the photograph for a
similar listing by sayNOtoCUSTOMS on Dream Market, providingfurther evidence that
sayNOtoCUSTOMS was controlled by the same user on both Dream Market and
Ai'phaBay. 4 . _ 1 _ ; `

38~. Records showed that sayNOtoCUSTOMS registered on AlphaBay on or 1 .-
about November 8, 2015.\ sayNOtoCUSTOMS was last active on the site on or about v

~ July 5, 2017. sayNOtoCUSTOMS~completed approximately 2, 383 orders. Record`s

indicated that, from around November 2015 to July 2017,sayNOtoCUSTOMS received
approximately l, 165 bitcoins as payment for the orders.

‘ 39. Records hirther showed that sayNOtoCUSTOMS posted a message on
AlphaBay Market Forum regarding the use of a mixer to anonymize coins withdrawn .
from AlphaBay. The message included the following:'

` - - - " UNriED sTAiEs ATioRNEY
Affidavit of Inspector Fischlm .- 16 j ` . _ _. 700 STEWARTS ’SUII,E mo

USAO#2017R01 197 - ~ smme, witmer-on 98101
_ y 4 (206)553_7970

 

i~)`t~)x\)t\)i\)t~)r\>i\)i~)»-»-
oo\i~oiu\,i>wi\)»-o\ooe§g;:$§‘>:;

\o,oo\io\.u\.c>oai\>»_.

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 36 of 54

Thats great, so l have been using bitblenderl.0 for my
blending. has anyone checked how effective AB’s tumbling
is? I’m not hip enough to figure out if w/d’s strait from AB
are fully _untraceable or is it possible to see the coins came
from AB unless you tumble' them a second time? i think .5%
is more than fair for simple computer operation. So I’m a
level 6 vendor with 3k a day in sales should I tumble them
still or should I be safe with AB’ s new tech?

E. Related Vendor Account on AlphaBay
40'. As discussed below, the vendor account “kakashisan” on AlphaBay
appeared to be controlled by the same user as sayNOtoCUSTOMS.
» 41.1 reviewed the seized AlphaBay server for records pertaining -to kakashisan.

~'Ihe records showed that kakashisan registered on AlphaBay on or about Septem_ber 20,

2015. kakashisan was last active on the site on or about July 1, 2017 . kakashisan
completed approximately 215 orders for approximately 106 bitcoins. kakashisan sold
fentanyl and Xanax on the marketplace Fentanyl was sold in the form of both a powder 1
and“a nasal sprayi v ' v

/ 42. Records showed kakashisan posted _a message on the AlphaBay Market

'Forum claiming to reside in Seattle. On November 1, 2015, kakashisan also posted a

message advising that he had created a new account under the name sayNOtoCUSTOMS
which read: ' d ` d . _

inneny got my hands on a few hundred reei Aipiaxl bbrend
bars by Gador pharmaceuticals (I always put alprax cause i
buy those too sometimes i_i‘om an indian seller and i get the '
names mixed up lol, these are alplax bars by gador), they are
hands down the best quality xanax bar on the planet. Don’t
believe me? google it. I’m 100% sure I’m the only human on
early selling these us to us on any market. `

enjoy :) 1 only got 400 of` them but they are worth every
penny, the champagne of bars lol '

 

_1° Based upon my training and experience l know‘that Bitcoin Blender_ is a Tor hidden service that allows
users'to obfuscate their Bitcoin transactions
Affidavit of Inspector Fischlin - 17 4 . ' . 715(1)";§£';1`53 AT;§§"_S§YZO

USAO#2017R01 197 ~ . l 4 Si`zAm,E, WAsinNGToN 98101 `.
4 v ` (206) 553-7970

\

 

scooqo\_ui.c>wx\)~

NNNNNNNN'N»-‘ " ~
oo\io\m.i>ww~‘o\o§§g;§@§:;

 

 

Case 2:18-mj-00568-.]PD Document 1 Filed 12/11/18 Page 37 of 54

I’ve made a new account and will be listing them on Sunday
11/7 under the account sayNOtoCUSTOMS '
_. 43. A message from the AlphaBay server that was sent by sayNOtoCUSTOMS
on November 18, 2015-, further indicated that sayNOtoCUSTOMS and kakashisan were
controlled by the same person. The message was titled, “thops! This is kakashisan!”

..and included the following: “I forgot to tell you that I made this account for my vending

now I started vending on kakashisan and decided it was smarter to have a separate vend

account.” _ 4
` 44. In another message that was part of the same exchange,
sayNOtoCUSTOMS wrote '

please I’ve given plenty of proof this is my account, look at l
my post in november that says “This is kakashisan!” cause

people were getting confused, please guys i ’ve been of or -

your top vendors for a long time almost 600k in sales please

you KNOW it’s me. Its my commission account I’m a good

vendor people really like me can you please just do this one

favor for me?

‘F. WITTERS’s Ties to sayNOtoCUSTOMS and kakashisan

45. During my investigation, I uncovered numerous pieces of evidence tying
WITTERS to the sayNOtoCUSTOMS and kakashisan accounts First, according to the

seized AlphaBay records, the date of birth associated with the sayNOtoCUSTOMS and

karashisan profiles matched wrrrERs’s date 'df birch.

46. Seco_nd, as detailed abcve, S.G.’s drug ledger indicated that
sayNOtoCUSTOMS was WI'I"I'ERS.

47. Third, USPS business records showed several USPS accounts in
WITTERS’ s name. One of the accounts listed an address of 7905 Detroit Ave SW,
Seattle, WA. The account had a user name of “kakashisan. ” It should be noted the

address for this account matched one of the addresses for WITTERS listed on S. G._’ s drug

ledger
Affidavit o_f lnspector Fischlin - 18 _. ' ' ' ' UN"ED STA'fES AmRNEY ~
USA0#2017R01197' _ ~ ' . 7‘§’§”1§€“&§§§&§§§50212°

(206) 553-7970

\o°°\]Q\U\-DL)J[\J_)-\

»-‘<:\ooo'~.:c\m.i>$§:_;

N't~)i\)'\\) w

message:

10
N v

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 38 of 54

48. Fourth, the email address associated with sayNOtoCUSTOMS on Dream
Market was anon432112344321@gmai1. com 'I obtained a search warrant _for this
account and it contained several emails indicating that WITTERS had control over the
email account For example, I located an email sent on February 18, 2016, regarding an
order for Alprax in which MoneyGram was used for payment that included the following

` Hey bud I just sent moneygram for $660 for 100 viagra and
1000 alprax. $150 for the viagra and $500 for the alprax and '
. $10 shipping

Sent to: U_SARAK PUTTAWONG
_ S_enders name: MA'I'I`HEW WITTERS _ __
Senders City_: Seattle, WASHINGTON, USA
49. I located another email sent by‘anon432`112344321@gmail.com on April ,
15, 2016, in which the user provided a name and address for shipment The name and
address provided was Matt WITTERS, 7905 Detroit Ave SW, Seattle, WA 98106
50. ' Fifth, I also located' in this email account a message in which the user
shared the PGP public key for kakashisan and otherwise referred to that vendor name and
sayNOtoCUSTOMS. Specifically, the message', send on November 9, 2015, stated:

here is kakashisan’ s pgp again. I have a new vendor account
on alphabay called “sayNOtoCUSTOM ” I’ll give you that
pgp too. please import both pgp certificates to your pgp.
Kakshisan PGP, this' is for SURE the same pgp as i used on
abraxas [i. e., a different dark net drug market]. '

51. In addition, I located in the email account a message containing the PGP
public key for sayNOtoCUSTOMS The message stated: “new PGP for my vendor

account called sayNOtoCUSTOMS. ” I also located in the email account a message

addressed to the user of the account that began, “Hi saynotocustoms”.

52`. Sixth, I obtained an email search warrant for a different email account

associated with WITTERS, cssrules@gmail. com, which contained additional evidence.

4lFor example, I recovered an email with an attached photograph of WITTERS holding his

` uNn'ED srAiEs ArroRNBY
Affidavit of Inspector Fischlin- 19 7 700 mme ,Sm mo

USAO#2017R01197 - , - sums wAsHmcroN 93101
~ k (206)553_7970

 

\ooo\ic\vi'.i>i»'r§,_.

10-_

12
13
14
15
16
17
18

»19_

20
`2'1
_ 22

`23

24
25
26
27
. 28

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 39 of 54

driver’<s license and a piece of paper that said, “cryptsy - 11/24/2015” under which
“kakashisan” was written I also located an email with an attached photograph of 4

_ numerous white strips of tablets laid on 2a black surface. The photograph matched the

photograph for the sayNOtoCUSTOMS Alplax listings on both AlphaBay and Dream
Market. I also located an emai__l sent by cssrules@gmail. coin attached to which were the
PGP private and public keys for kakashisan. The public PGP key matched the public
PGP key found on the seized AlphaBay server for the vendor kakashisan 'I also located '
numerous emails pertaining to orders for equipment and supplies that could be used in the
distribution of controlled substances via the U. S. mail. The orders included such items as
digital scales,- heat/vacimi~n sealers, Mylar bags, plastic baggies, nasal spray bottles,
bottles with droppers, printer ink cartridges, and mailing/shipping labels. ln addition,
numerous emails were located pertaining to USPS orders shipped to WITTERS for large
quantities of priority mail boxes, priority mail envelopes, address labels,. tracking labels,
and stamps.. l - 4 y 1 l

k 53. Seventh, WITTERS is closely associated with Bitcoin, a cryptocurrency
used to conduct drug sales on Dream Market and AlphaBay. For example, WITTERS’s
Facebook account included a post responding to a post that showed a picture of cash.

WITTERS posted:

rfhat looks like 25k. Iwin lol, nah, cash is for suckers, buy
bitcoin man. Cash aint gonna be worth the paper it’s printed
on soon. I wish I could buy a house with bitcoin but one day
you will be able to. crypto is gonna get us out from under the _
banksters thumbs and we will truly be free. The age of
information will bring about the age of empire.

54. Eighth, WITTERS on his Facebook`page described losing a large amount

` of bitcoins, coinciding with the time that sayNOtoCUSTOMS went dark on Dream

Market, explaining why he was no longer active on the dark web site. -Specifically,
WITTERS posted on Facebook on November 17, 2017: " ` '

uNm~:DsrAnz`s A'i'roRNEY . '

~ Afndavii-drbispecidri=ischiin - 20` .. `. .
' UsA0#2017R01197 . ` ' _ l NYEZTEHYE’§R&§H§;§NU§§$Z°

(206)'553-7970

NNNNN-NNN' ` iv
asadsa-¢eca:au:uc:a

\ooo.\'io\_ui.i>o.)r\)»~

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 40 of 54

if you guys would have bought bitcoin in september when it
crashed to 3kk cause china banned _it (for the third time, they
will be unbanning it again here soon). btc hit 8k 3 times in
the last few days. Itold you guys at $4_00, $650, $800, etc, I
have the FB posts right here lol, you guys cant say you didn’t
'know. had a super bad week 1 got phished like an udiot and
. lost 600k bitcoin, almost offed myself, then I remembered'l

had 114 coins in an old blockchain wallet 1 forgot the pw to in
may 2016, 1 pestered blockchain. com, a company that offers
wallets, they had told me that if I lost my recovery phrase and
had second pw I was SOL, but 1 was looking around about it
online and fiund a post a guy nade of an email from
blockchain with an attachment of all his wallet backups, I was
like wtt`, why shouldn’t I be able to get my old wallet backup
"ernaild to ine. They did it after pestering them for 2 days lol
It was hard tool hade to figure out how top get my private
keys from the wallet it was nuts for days I sat here in the -
hopes this would work and last night I did it I got 114 bitcoins
woth about 850k lol, sucks I got hacked but i pr_olyl never
would have gotten that wallet back if I wasn’t desperate lol.

v l 55. As'notedabove, sayNOtoCUSTOMS left Dream Market on or about
November 26, 2017, posting on November 17, 2017, the day of the Facebook post above:

- “1`1/1'_7; On vacation sorry guys don’t know for how long, could be a long time. all orders

went .out that Wer`e accepted, one i accepted and then rej ected. Sorry guys, it is what it is.”`
G. WITTERS’s Accounts ' '

I.` Wnters’s U.S. Bank Accoiints

56. According to records obtained from U.S. Bank, :WITI`ERS opened a
checking account (1982) (i. e., WITTERS’s Checking Account) in December 2015 and a

savings account ( -7643) (i. e., WITTERS’s Savings Account) in March 2018.

1. WITI`ERS’ s Checking Account _
57. WITI'ERS’ s Checking Account is largely funded by electronic deposits

from the digital currency exchanges Coinbase and Gemini, as well as cash deposits.

-Specifically, from December 2015 to October 2018, a total of approximately $871,438.67
- was deposited into WITTERS’s Checking 'Account-of which, approximately

‘ ' .' ' _ ' ~ l . - nmrEnsrArEsArroRNEY f
Affidavit oflnspector Fischlin 21 , 700 STEWARTS. ’Smszzo

USAO_#201'7R01197 ` sm-ri.a wAsHmeroN 98101
' 4 ' (206) 553-7970

 

\oooqo\m.i>.oax\'.>»-»

NNNNNN\~)\\)N '
oo\io\w_.l>\mw~c;;:;`;,§;;§:

l.-‘
o

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 41 of 54

$810,742.31 was received from Coinbase and Gemini,' while $14,780 was deposited in
the form of cash '(as detailed dbelow). It should be noted that WITTERS’s Checking
Account was opened shortly after “kakash_isan” and “sayNOtoCUSTOMS” began selling

controlled substances on AlphaBay.

58. The deposits from Ceinbese end Gennni into WITTERs’e checking

Account include the following:_

OlIl 858

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/26/16 ~ ceinbas.e, $3,00_0
`3/7/16 ceinbeee $2,000
' 3/29/16 ceinbeee $891.35
6/24/16 ceinbeee 32,290 '
11/30/17 oemini $9,000
_1_2/19/17 denied $100,_000
12/21/17 oernirn . $100,000
12/22/17 oennni_ »s100,000 °
12/27/17_ 1 Geinini $10'0,000~
12/28/17 cemini ' $~100,000
1/9/18 oennni sioo,ooo
1/16/18 Geinini 3100,000
1/17/18 `Gemnii $91,560.96
Total=

 

 

 

$810,-742.31

11 The dates listed are those included on WITTERS’ U.S. Bank statements The actual deposit date may

predate the date listed.

Affidavit of Inspector Fischlin ~ 22

USAO#ZO 17RO l 197

UNITED STATES ATI`ORNEY
700 S'i'EwARr SrREii'r, Surin 5220
SEA'H‘LE, WASHING!'ON 98101
(206) 553-7970

’-‘Q\c>oo\io\u\_.i>_oo_t\)»_-¢

N
bd

1\>1'\)1\)-1~.)
oo~\_lq\ui

\ooo\ic\ui,.z><»r~o»_.

N .
N

N
.4>.

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 42 of 54

5 91 Records from Coinbase revealed an account in WITTERS’s name that had
transacted in approximately 301 bitcoins. Records revealed at least two bitcoin wallet
addresses provided by sayNOtoCUSTOMS on AlphaBay for withdrawal purposes

resolved to the Coinbase account in WITI'ERS’s name. Furthermore, records from

Coinbase contained a note that WITTERS ’s account was associated with a high volume

of dark web market activity and specifically listed AlphaBay. Based on my training and
experience, l submit that this information demonstrates that WI'I'I`ERS’s Coinbase
account was directly linked to dark web narcotics proceeds .

60'. WITI`ERS’s Checking Account is also handed by cash deposits. These
cash deposits, which cumulativer amount to more than approximately $14, 780, include '
the following: '

 

12/18/15 $200
_4/5/16 $2,000

 

 

4/12/16 $1,620
1/2/12 s42o '
1/3/17 's2,000
1/20/17 $6,000
3/20/17 » $1,340
`6/17/17 s200

6/23/17 $1,000
Toiai= $14,780

 

 

 

 

 

 

 

 

 

 

 

61 . As of October 9, 2018, MTI'ERS’s Checking Account held a balance of
approximately $132, 583 18.

~ ' - - ' .. . . unirni)sTArEsArroRNEY _
Affidavit of Inspector Fischlm - 23 . y . 700 813qu ma gm mo-

UsAo#2017R01197 _ _ snme,wnineeeeneeni
' ~ ' » (206) 553-7970

 

-\o'oo \i o~"ui .1> os.io'._i

c\)'i~.)i~.)i~)r~)t~:»i\)i\>i\)'_i._-. ~
oo~io-ui.i>o)i~)»-o\ooo:;;_;.$i$:;

 

 

Case 2:18-mj-OO568-.]PD` Document 1 Filed 12/11/18 Page 43 of 54

_ 2. WITTERS’s Savings Account
62. WITTERS’s Savings Account was solely funded by _a $500,000 electronic
transfer from WITTERS’s checking account on or about March 15 , 2018.
63 .‘ _ As of October-24, 2018, WITTERS’s Savings.Account held a balance of
approximately $329,250.15. As described further below, 'theremaining approximately
$170_,000 (of the $500,000 transfer noted in the paragraph above) was transferred to
another account held in WI'l`TERS’s name. - `
_ II. WITTERS’s GBC Account

64. According to records obtained from GBC lnternation_al Ba_nk, WITTERS
opened a savings account ( 1014) (i. e., WITTERS’s GBC Savings Account) in May
2017.W1’1'I'ERS’s GBC Savings Account was funded entirely by cash deposits ”[hese

cash deposits include the following:

 

'17/1

 

7/21/17 $1,000 .
8/31/17 $630
9/21/17 $600
retai= ss,iso

 

 

 

 

 

 

 

65. As of December 3,2018,WI'1"1`ERS’s GBC Savings Account held a

balance of approximately $3, 860 69.
466. WITTERS also holds the SAFE DEPOSIT BOX at GBC International

Bank. On or about November 7, 2017, an HSI SA interviewed employees at the bank in

'Shoreline, WA. Several employees stated that WITTERS was observed bringing 111

bundles of U. S. currency to put into the SAFE DEPOSIT BOX. WITTERS told

employees he made the money from bitcoin. z
67. On' or about November 13, 2018, an HSI SA interviewed employees at the
bank again. An employee confirmed that WITTERS is still the lessee of the _SAFE

' . imsz srArEs ArroiiNEY
Affidavit of Inspector Fischlin- 24 4 - 700 STEWARTS mm mo

USAO#2017R01197 smme, wxsme':os 98101
- ~ . . , _ ‘ (206)553-7970

 

\ooo\ic\ui.c>wc\>»-'_

NNNNNNNN`N»-‘»_- "
oo~`io\m.i>o)s))-eo\ooo:;;'-EE~§:S~

 

 

vCase 2:18-mj-OO568-JPD Documentl Filed12/11/18 Page44 of54

DEPOSIT BOX.' An employee witnessed WITTERS access the SAFE DEPOSIT BOX ~
with bundles of currency in a bag and then come out without the bag_. An employee
indicated that WITTERS openly spoke about how much money he made with bitcoin.
An employee advised that the SAFE DEPOSIT BOX was last accessed in March 2018.
68. 1 know based on my training and experience working narcotics cases that
drug dealers often use safe deposit boxes to hide valuables and the proceeds of their illicit
activities The placement of these items in these locations serves to protect these items
from theft, as well as from potential seizure should law enforcement execute a search
warrant at the drug trafficker’ s primary residence
-# 4 ' 69 1 also know that persons involved in the trafficking of illicit drugs often keep
large amounts of cash either on hand, on their person, within their residence or within safe
deposit boxes. I also know that drug dealers often convert cash proceeds into valuable items
such as precious metals and gems such as gold, silver, jewelry, etc'. I also know from

training and experience that drug dealers often keep records of drug sales and transactions

_ These records are kept so that the drug dealers can keep track of the money owed to them

for the amount of drugs being sold.

l]I. WITTERS’s Gemini Account

70. According to _its website, www.geinini.com,. Gemini Trust Company is a
digital asset exchange-that allows users to buy, sell, and store digital assets such as ~
bitcoins. ` ' 7
l l 71. According to redords obtained from Gemini WITTERS opened an account
(i. e., WITTERS’s Gemini Account) in August 2017. WIT'I'ERS’s Gemini A__ccount is
linked to WITTERS’ s Checking Account. ,

72. From approximately October 2017 through October 2018, more than
approximately 600 BTC were deposited into WlT'lERS’s Gemini Account These
deposits included an initial set of deposits made from October 3, 2017, through October
8, 2017, cumulativer amountinth approximately 121. 22269495 BTC (`worth
approximately $530, 808. 52 U. S. dollars as of early October 2017). Records indicate that

» ' uNrinD srAiEs ArroRNnY
Affidavit of Inspector Fischlin- 25 - . - 700 mwst Sm mo

USAO#2017R01197 ' z SEA‘m,u, WAsHiNGroN 98101
x ' 1 ' (20§)55'3-7970

\ooo~`)o\uz.i>.`o.>t~)»_i

1\>1~)1\)1\)1\>1~)1\>1\)1~.)»-\»- " '
oo`|~:o\m.i>i»c~)--o\ooo.:i,;;;$"§:$

 

 

Case 2:18-mj-00568-.]PD Document 1b Filed 12/11/18 Page 45 of 54

hundreds of purchases and sales of cryptocurrencies (prii_narily bitcoins) were made via
the account, and that the account’s U.S. dollar balance varied from as little as $0.01 to -
$1, 501 ,.937 26. As detailed in atable above, between November 30,' 2017, and January
17, 2018, a total of approximately $800, 560. 96 was withdrawn from WITTERS’s Gemini
Account and transferred to WITTERS’s Checking Account.

. 73. As of October 24, 2018, WITTERS’ s Gemini Account held balances of
approximately $155, 928 01 U S. dollars and 0. 29215414 BTC.

74. During my review of WITI`ERS’ s Gemini Account, 1 located several

messages exchanged between WITTERS and Gemini. The messages pertained to the

source of- WIT'I'ERS?-s~ bitcoins. -F-or example; ~1 observed the following message sent by

WITTERS on lanuary 12, 2018: _
“The coins i purchased at a minute fraction of what they are now and over

the yrs have been converted so many times and sent to exchanges and back
and cross chains there is absolutely no possible way to show it. lf i had .
deposited 200 bitcoins 2_ years ago you wouldn’t have'even noticed right? 1

can’t image that I’m alone in suddenly having a large account balance.”

""1 have round proof that 1 was buying bitcoins on combas¢ in 2015, wou_i<i
a download of my transactions showing deposits into coinbase in 2015
suffice to show 1 have been active in buying and trading bitcoins? I can
upload the excel tile if you would like. This shows that 1 was making
deposits into coinbase' in December 2015. ’~’

75. Based on my training and experience, 1 submit that this information
demonstrates that WITTERS’s Gemini account and the bitcoins deposited into that
account (as well as derivative U. S. dollars and cryptocurrencies held in the account) were
the proceeds of, and/or derived from, dark web narcotics sales. ~

76. Based on my training and experienee, and as further detailed above, I

believe that Gemini, if served with a warrant to seize cryptocurrencies held in a Gemini

Umri=.o sTA'rss Arr_oRNBY
Affidavit of Inspector_Fischlin- 26 .- 700 mme S gm mo

USAO#2017R01.197 . . ` semm, wasim~zeron 93101
_ , (206)553-7970

\ooo\i~o\u§.i>o)i\)»~

HC\G~Q°$]C\\h-PWNHQ

N-i\>'l\)i~)i\>t~)
oo~lo\ui-l>w

N
[\)

 

 

 

Case 2:18-mj-OO568-.]PD Document 14 Filed 12/11/18 Page 46 of 54 \

user’s wallet, is capable of assisting law enforcement with the execution of that warrant
by,- among other things, facilitating the transfer of said cryptocurrencies into a law
enforcement-condoned wallet.' 1 therefore request that the Court authorize law
enforcement to execute the requested warrants pertaining to WITTERS’s Gemini wallets
by serving the warrant directly upon Gemini itself. '
IV. WITTERS’s Robinhood Account

_"77, _ Robinhood Markets, Inc. (“Robinhood”)' is a financial services company
that allows users to invest in publicly traded companies, exchange-traded funds, and _
cryptocurrencies
._78. According to records obtained from Robinhood,. Hom» June 2018 through at
least October 2018, a cumulative_total of approximately $170,000~1n funds were

transferred nom WITTERS’s Savings Account to a Robinhood account (i.e.,

WITTERS’s Robinhood Account). _For example, the following funds were transferred
from'WI'ITERS’s Savings Account to WITTERS’s Robinhood Account on or about the
dates listed below: ' ' iv

 

6/13/18 szbooo"

 

_ 8/22/13 sso,ooo

9/5/18 ' sso,ooo

9/24/18 sso,ooo
Total = $170,000

 

 

 

 

 

 

 

y 79. ~ As of October 31, 2018, WITTERS’s Robinhood Account had a U.S. dollar
balance of approximately $167,293.25. ‘
V. . WITTERS’s Bittrex Accou_nt l 1 '
80. According`to its website, www.bittrex.com, Bittrex is a blockchain

platform that provides users with digital wallets and the ability to execute tradesf

UNTI'ED STATES A'I’I'ORNEYv '

Affidavit of Inspector Fischlin - 27 _ n ' " . 700 hame 3m m mo .

USAO#2017R01197 - ~ ' smm.s,w».smueronssioi~
' . _ _ _ (206)553-79'70

\OOQ\]O\Ul-I§U.)[\))-'-\

r~)i~)i\)i~)i\>i\)i\>i~)i~) _ `
, ®aaatac~¢ea:a.e:en:s

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 47 of 54

81. According to records obtained from Bittrex, W1T'1`ERS opened an account '
(i.e., WITTERS’s Bittrex Account) in July 2016, WIT'I`ERS_’s-Bittrex.Account is largely '
funded by deposits of bitcoins. Account records indicate that, from around August' 2017
to October 2018, approximately 155 sell orders were executed in which bitcoins were 1
exchanged for units of Tether (another form of cryptocurrency). As of November 8,
2018, WITTERS’s '~Bittrex Account had a balance of 25,936 units of Tether (which are
worth approximately $25,798.74 U.S. dollars at prevailing market rates).
~ 82. Based on my training and experience, and on information described herein, .
I submit that the bitcoins deposited into WIT'I`ERS’s`Bittrex Account--as well as any
derivative assets (ifncl-uding bitcoins or other cryptocurrencies)-.-'are the proceeds of, -
and/or derived from, dark web narcotics sales. d l 4 ' » , ~ t
83. ‘ Based on my training and experience, and as further detailed above, I '
believe that Bittrex, if served with a warrant to seize cryptocurrencies held in a Bittrex
user’ s wallet, is capable of assisting law enforcement with the execution of that warrant h
by, among other things, facilitating the transfer of said cryptocurrencies into a law

enforcement-controlled wallet I_ therefore request that the Couit authorize law

' enforcement to execute the requested warrants pertaining to WITTERS’s Bittrex wallets ~

by serving the warrant directly upon Bittrex itself.4
H. WITTERS’s Crimina’l History and Income
84. - WITTERS’s criminal history includes a felony conviction for Possession of
a Controlled Substance ` '
85. After reviewing the transactional histories of WITTERS’s Checking,
WITTERS’s Savings Account, and WITTERS’s GB.C Savings Account, 1 was unable to
identify any recurring deposits that would suggest that WITTERS was'earning a' salary,

-_dividends, or other form of recurring legitimate income during the time period of

December 2015- October 2018.'1'he only exception appeared to be deposits from the U. S.
Government pertaining to Supplemental Security Incoine (“SSI”) benefits into -

Affidavit of 1nsp_ector Fischlin- 28 1 .` UNITED STATES ATTORNEY '
UsAo#2017R01197 ,- ' 7‘§’§““$&§§§}§$§15§2°,

(206)553-7970

 

 

Nr~)ioi§.>i\)r~.>.i\)i-»»-»-'-»--"` '<
mmams).~o\ooo.\)q\@§$'§:<;

‘!\)
~N

\ooo\lc\ui.i:~u)i<.)»-.`

_1\)
q v

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 48 of 54

WITTERS’s Checking Account, which from January 2018 to October 2018 cumulativer
amounted to approximately $29, 380 `

86. b I have obtained records from the Washington State Employrnent Security
Department, after requesting information related to' WITI`ERS. According to records
provided by the Employment Security Depa_rtment, WITTERS reported a total of

approximately $5, 486 in income dining the time period of 2012 through June 2018.

QQ_W
87. Based upon the evidence gathered m this investigation and set out above, I
submit that there is probable cause to believe that the SUBIECT A_S SE'I__`S_ constitute
property constituting or derived i`rom, proceeds obtained, directly or indirectly, as the
result of violations of 21 U. S. C. §§ 841(a)(1), (b)(l)(A), and 846 and therefore that the __ 1
SUBJECT ASSETS are subject to seizure and forfeitme pursuant to 18 U. S. C. § 981(b), ` '

and 21 U. S. C. §§ 853(a), 853(1), and 881(a)(6). _ f/__ /.Aj\/

MICHAEL' FIscHLiN
inspector, UsPIs

SUBSCR]BED AND SWORN before me on this q ` day ofDecember, 2018. ~.

   

U_LA L. McC`ANDLIs

United States Magistrate Judge
,Affidavit of Inspector Fischlin - 29 ~ ‘ _ ` . ‘ l 72§;::3;:?§£§£11;§§0

~USAO#2017R01_197\ ` ` _ ‘ ssame,wisnmamn‘)sioi

(206) 553-7970

 

Case 2:18-mj-00568-.]PD Document 1 Filed 12/11/18 Page 49 of 54

' ATTACHMENT A-i
Place To Be Searched

The place to be searched is 5834 NE 75th Street, apt B208, Seattle, WA 98115.

Attachment A-l
USAO 2017R01197

 

 

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 50 of 54

ATTACHMENT A-2
Place To Be Searched

The propeity to be searched is an Android phone, model l+, phone number
206-316-6268, believed to belong to MATTHEW WITTERS.

Attachment A-2
USAO 2017R01197

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 51 of 54

AL€\¢.I.l_Inem_B;l_

This warrant authorizes the government to search for the following items that are

evidence and/or fruits of possession of controlled substances with intent to distribute
and/or distribution of controlled substances:

1.

2.

Any controlled substances, in particular fentanyl

Drug Paraphernalia: Items to be used to store and distribute controlled substances,
such as plastic bags, cutting agents, scales, measuring and packaging equipment
and similar items.

. Drug Transaction Records: Documents such a ledgers, receipts, notes, books and

similar items relating to the acquisition, and distribution of controlled substances,
however stored, including in digital devices.

Customer Supplier Information: Items identifying drug customers and drug
suppliers, such as address and/or telephone books, correspondence, diaries,
calendars, notes with phone numbers and names, “pay/owe sheets” with drug
amounts and prices, papers reflecting names, addresses, and/or telephone numbers
of co-conspirators.

Documents reflecting the source, receipt, transfer, ownership and disposition of
the United States Currency or other monetary instruments, of real estate and
personal property, such as vehicle registration, insurance documents, account
bank statements, registers, deposit tickets, concealed checks, loan paperwork, wire
transfer receipts, debit and credit tickets, and correspondence

All bank and financial records, including bank statements, wire transfers
slips/orders, money order receipts, ATM receipts, cashier checks, cashier check
receipts, and safe deposit records for the years 2014 through the present

Rental Agreements, correspondence, keys and entry records for the safe deposit
boxes and storage units.

Correspondence, papers, records, and any other items showing employment or
lack thereof.

Records of domestic of domestic and foreign travel such as itineraries, passports,
tickets, lodging receipts, and payment records.

Attachment B-l g
USAO 2017R01197

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 52 of 54

10. Records an item identifying smart phones, telephones and pagers used by
conspirators including telephone toll bills, pager bills, subscriber agreements,
cellular telephones/smart phones and pagers.

ll.All firearms and ammunition

12. Items tending to establish the identity of persons in control of the premises or
vehicle being searched.

13. For the Tower, ASUS model, v12xT,

a.

Attachment B-l

evidence of who used, owned, or controlled the digital device or other
electronic storage media at the time the things described in this warrant
were created, edited, or deleted, such as logs, registry entries, configuration
files, saved usernames and passwords, documents, browsing history, user
profiles, email, email contacts, "chat," instant messaging logs, photographs,
and correspondence;

evidence of software that would allow others to control the digital device or
other electronic storage media, such as viruses, Trojan horses, and other `
forms of malicious software, as well as evidence of the presence or absence
of security software designed to detect malicious software;

evidence of the lack of such malicious software;

evidence of the attachment to the digital device of other storage devices or
similar containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the digital device or other electronic
storage media;

evidence of the times the digital device or other electronic storage media
was used;

passwords, encryption keys, and other access devices that may be necessary
to access the digital device or other electronic storage media;

documentation and manuals that may be necessary to access the digital
device or other electronic storage media or to conduct a forensic
examination of the digital device or other electronic storage media;

USAO 2017R01197

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page 53 of 54

i. contextual information necessary to understand the evidence described in
this attachment

j. h all documents reflecting cryptocurrencies, including web history, and
documents showing the location, source, and timing of acquisition, of any
cryptocurrencies

THE SEIZURE OF TI-[E COl\/[PUTER DESCRIBED ABOVE IS AUTHORIZED FOR
THE PURPOSE OF THE CONDUCTING OFF-SITE EXAMINATION OF ITS
CONTENTS FOR EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE
AFOREl\/[ENTIONED CRIMES

Attachment B-l
USAO 2017R01197

 

Case 2:18-mj-OO568-.]PD Document 1 Filed 12/11/18 Page` 54 of 54

ATTACHMENT B-2
Items to be Seized

This Warrant authorizes the government to search for the following items that are
evidence and/or fruits of possession of controlled substances with intent to distribute
and/or distribution of controlled substances:

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMEI); ' `

b. Stored list of recent received, sent, and missed calls;

c. Stored contact information; `

d. Stored photographs of narcotics, currency, firearms or other weapons,

evidence of suspected criminal activity, and/or the user of the phone or suspected
co-conspirators, including any embedded GPS data associated with those photographs;

e. Stored text messages.

f. digital currency applications and wallets, to include information
regarding current balance and transaction history, i.e., date, time, amount, and address of
the sender/recipient of a digital currency transaction maintained in such wallets;

Attachment B-2
USAO 2017R01197

